B. E. SAFFOLD, J.
The demurrers were properly overruled. Tbe complaint alleges that tbe plaintiffs are tbe trustees of tbe Metbodist Episcopal Cburcb, South, and the successors of James Cave and certain others, and follows tbe form prescribed in tbe Code in its subsequent statements.
Tbe plea denies tbe possession of tbe land, and tbe detention from tbe plaintiffs.
Tbe minutes of tbe quarterly meeting were admissible as evidence. Preliminary to their introduction, tbe witness, Nichols, proved that be was tbe secretary of the quarterly conference, and tbe custodian of tbe records, and that tbe boob presented was tbe record of tbe minutes of tbe quarterly meeting of tbe Mount High Circuit of tbe Metbodist Episcopal Cburcb, South, and that Sulphur Springs Church was in that circuit. From the minutes, it appeared that tbe plaintiffs bad been, at a time prior to the trial, elected trustees. This was tbe best evidence that could have been given of their being such. No higher or more conclusive evidence existed. If tbe defendant knew of any better be should have suggested it.
Tbe deed from Anderson Williams to Cave and others, was properly admitted in evidence. This deed, in connection with the minutes of the conference, and tbe complaint, showed that a certain parcel of land was conveyed in 1852, by tbe donor, to Cave and others, and their successors in office, as trustees of the said cburcb, for tbe benefit of that cburcb ; that tbe plaintiffs were the successors as trustees, and, as such, were prosecuting this suit for tbe land described in ihe deed. There was evidence tending to show, that tbe defendant was in possession of tbe land at the commencement of tbe suit.
In the absence of any testimony on tbe part of tbe defendant, tbe plaintiffs were bound to recover, unless bis objection to tbe sufficiency of the description of tbe premises *704should prevail. The land in the deed is described as “ a certain part of the S. E. of the S. E., section 29, range 6, township 8, containing two acres, more or less, including the meeting-house and camp-ground, with the privilege of water during worship.”
It has been held by this court, that if the description inform the defendant what he is to defend, and the sheriff of what he is to deliver possession, it is sufficient. “Twenty-five acres off the west end of the south-west quarter of the north-east quarter,” has been held to be sufficient.—Sims & Howell v. Thompson and Wife, 30 Ala. 158. So, of “ the south half of section 11, township 15, range 9, with the exception of eighty acres at the west end, and a lot donated for a school-house, of land in the Coosa land district.”—Heifner v. Porter & Simmons, 12 Ala. 470. In another action for forcible entry and detainer, the premises were described successfully as “ fifty acres situated within the west part of a quarter section.”—Huffaker v. Boring, 8 Ala. 87. In Knight v. Syms, (1 Salk. R. 254,) the verdict was for the plaintiff for “five closes of arable and pasture, called-, containing twenty acres in D.” Judgment was arrested, because it was not shown how much of one, and how much of of the other; an intimation that precise metes and bounds need not be mentioned. An ejectment may be maintained for “five acres of alder carr” in Norfolk.—Adams on Ejectment, p. 27. In Driver v. Spence, (1 Ala. 540,) it was decided, that a sheriff’s deed was admissible in evidence, though it did not describe the land by metes and bounds.
The omission to express the quarter section ought not to invalidate the deed. The words used describe the land as somewhere in the extreme south-eastern part of the section 29, with a church, camp-ground and spring on it. As’ the subdivisions of land are expressed in this country, it is no unauthorized construction to interpose the word “ quarter” in the description given by the deed in this case. The verdict of the jury is sufficient to authorize the judgment, for the reasons already given.
The judgment is affirmed.